DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge I Negron-Garcia (Reg. No. 66618) on 08/05/2022.The application has been amended as follows: 

1.	(Currently Amended) A method, performed by an electronic device, for connecting to an external access point (AP), the method comprising:
setting a networking mode of the electronic device to an AP mode, wherein, in the AP mode, the electronic device operates as an AP in a Wi-Fi network;
while the electronic device is in the AP mode:
broadcasting device information related to the electronic device, the device information comprising password information for connecting to the electronic device;
receiving, from an external device, a first access request comprising password corresponding to the password information, in the AP mode;
based on the password, establishing a first communication interface with the external device in the AP mode; and
receiving, from the external device via the established first communication interface, connection information related to the external AP in the AP mode; and
based on the receiving of the connection information related to the external AP: 
changing the networking mode of the electronic device from the AP mode to a client mode; and
while the electronic device is in the client mode, transmitting, to the external AP, a second access request to establish a second communication interface with the external AP based on the connection information related to the external AP,
wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and
wherein the password information for connecting to the electronic device includes information related to the electronic device.

2.	(Original) The method of claim 1, wherein the device information further comprises device identification information related to the electronic device.

3.	(Original) The method of claim 1, 
wherein the external device previously connected to the external AP before transmitting, to the electronic device, the connection information related to the external AP, and
wherein the connection information related to the external AP is based on the external device having previously connected to the external AP.

4.	(Original) The method of claim 3, wherein the external AP is a predetermined AP to be accessed by the electronic device.

5.	(Original) The method of claim 1, wherein the receiving of the connection information comprises receiving information which is stored in the external device.

6.	(Original) The method of claim 1, further comprising:
receiving, from the external device via the external AP, a command associated with a function of the electronic device; and
executing the received command.

7.	(Original) The method of claim 1, wherein the setting of the networking mode of the electronic device to the AP mode comprises:
receiving an input for setting the networking mode of the electronic device to the AP mode; and
indicating, via a user interface of the electronic device, that the electronic device is set to the AP mode.

8.	(Cancelled) 

9.	(Previously Presented) The method of claim 1, wherein the password information for connecting to the electronic device comprises model number information of the electronic device.

10.	(Previously Presented) The method of claim 1, 
wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and
wherein the password information for connecting to the electronic device comprises model number information of the electronic device.

11.	(Currently Amended) An electronic device comprising:
a transceiver;
a memory; and
at least one processor electrically connected to the transceiver and the memory,
wherein the memory stores one or more computer programs including instructions which, when executed by the at least one processor, cause the electronic device to:
set a networking mode of the electronic device to an (AP) mode, wherein, in the AP mode, the electronic device operates as an AP in a Wi-Fi network,
while the electronic device is in the AP mode:
broadcast, via the transceiver, device information related to the electronic device, the device information comprising password information for connecting to the electronic device,
receive, via the transceiver from an external device, a first access request comprising password corresponding to the password information, in the AP mode,
based on the password, establish a first communication interface with the external device in the AP mode, and
receive, from the external device via the established first communication interface, connection information related to an external AP in the AP mode, and
based on the receiving of the connection information related to the external AP: 
change the networking mode of the electronic device from the AP mode to a client mode, and
while the electronic device is in the client mode, transmit, via the transceiver to the external AP, a second access request to establish a second communication interface with the external AP based on the connection information related to the external AP,
wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and
wherein the password information for connecting to the electronic device includes information related to the electronic device.

12.	(Original) The electronic device of claim 11, wherein the device information further comprises device identification information related to the electronic device.

13.	(Original) The electronic device of claim 11, 
wherein the external device previously connected to the external AP before transmitting, to the electronic device, the connection information related to the external AP, and
wherein the connection information related to the external AP is based on the external device having previously connected to the external AP.

14.	(Original) The electronic device of claim 13, wherein the external AP is a predetermined AP to be accessed by the electronic device.

15.	(Original) The electronic device of claim 11, wherein the connection information related to the external AP is stored in the external device.

16.	(Original) The electronic device of claim 11, wherein the one or more computer programs further include instructions which, when executed by the at least one processor, cause the electronic device to:
receive, from the external device via the external AP, a command associated with a function of the electronic device; and
execute the received command.

17.	(Original) The electronic device of claim 11, further comprising:
a user interface,
wherein, to set the networking mode of the electronic device to the AP mode, the one or more computer programs further include instructions which, when executed by the at least one processor, cause the electronic device to:
receive an input for setting the networking mode of the electronic device to the AP mode, and
indicate, via the user interface of the electronic device, that the electronic device is set to the AP mode.

18.	(Cancelled) 

19.	(Currently Amended) The electronic device of claim 11, wherein the password information for connecting to the electronic device comprises model number information of the electronic device.

20.	(Currently Amended) A non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor of an electronic device, cause the at least one processor to control for:
setting a networking mode of the electronic device to an AP mode, wherein, in the AP mode, the electronic device operates as an AP in a Wi-Fi network;
while the electronic device is in the AP mode:
broadcasting device information related to the electronic device, the device information comprising password information for connecting to the electronic device;
receiving, from an external device, a first access request comprising password corresponding to the password information, in the AP mode;
in case that the password corresponds to the password information, establishing a first communication interface with the external device in the AP mode; and
receiving, from the external device via the established first communication interface, connection information related to an external AP in the AP mode; and
based on the receiving of the connection information related to the external AP: 
changing the networking mode of the electronic device from the AP mode to a client mode; and 
while the electronic device is in the client mode, transmitting, to the external AP, a second access request to establish a second communication interface with the external AP based on the connection information related to the external AP,
wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and
wherein the password information for connecting to the electronic device includes information related to the electronic device.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “broadcasting device information related to the electronic device, the device information comprising password information for connecting to the electronic device; receiving, from an external device, a first access request comprising password corresponding to the password information, in the AP mode;
based on the password, the external device in the AP mode; and
receiving, from the external device via the established first communication interface, connection information related to the external AP in the AP mode; and
based on the receiving of the connection information related to the external AP: 
changing the networking mode of the electronic device from the AP mode to a client mode; and while the electronic device is in the client mode, transmitting, to the external AP, a second access request to establish a second communication interface with the external AP based on the connection information related to the external AP,
wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and wherein the password information for connecting to the electronic device includes information related to the electronic device” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,11 and 20. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468